           Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

CHRISTINE P.

                               Plaintiff,

v.                                                           6:20-CV-00702 (NAM)

ANDREW M. SAUL,
Commissioner of Social Security,

                        Defendant.
_______________________________________

Appearances:

Justin M. Goldstein
Law Offices of Kenneth Hiller, PLLC
6000 North Bailey Avenue, Suite 1A
Amherst, NY 14226
Attorney for the Plaintiff

Candace Lawrence
Special Assistant United States Attorney
Social Security Administration
Office of the General Counsel
J.F.K. Federal Building, Room 625
Boston, MA 02203
Attorney for the Defendant

Hon. Norman A. Mordue, Senior United States District Court Judge

                         MEMORANDUM-DECISION AND ORDER

      I.    INTRODUCTION

        Plaintiff Christine P. filed this action on June 22, 2020 under 42 U.S.C. § 405(g),

challenging the denial of her application for social security disability (“SSD”) benefits under the

Social Security Act. (Dkt. No. 1). The parties’ briefs are now before the Court. (Dkt. Nos. 12,




                                                 1
            Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 2 of 23




15). After carefully reviewing the administrative record, (“R,” Dkt. No. 8), the Court reverses

the decision of the Commissioner and remands for further proceedings.

     II.      BACKGROUND

              A. Procedural History

           Plaintiff applied for SSD benefits on July 19, 2017, alleging disability as of October 5,

2016. (R. 89). Plaintiff’s initial claim was denied, and a hearing was held on April 3, 2019

before Administrative Law Judge (“ALJ”) David Romeo. (R. 46–75). On April 25, 2019, the

ALJ issued a decision finding that Plaintiff was not disabled within the relevant time period. (R.

15–38). Plaintiff’s subsequent request for review by the Appeals Council was denied. (R. 6–9).

Plaintiff then commenced this action. (Dkt. No. 1).

              B. Plaintiff’s Background and Testimony

       Plaintiff was born in 1970 and was 46 years old as of the alleged onset date of disability.

(R. 214). She has a high school education and work history as a certified nurse’s assistant and

food service worker. (R. 164–74, 202–13, 218). She claimed to be unable to work due to the

following conditions: 1) right distal ulnar fracture status post open reduction and internal

fixation (“ORIF”); 2) complex regional pain syndrome (“CRPS”); 3) anxiety disorder; and 4)

depressive disorder. (R. 213, 217, 220–24, 226, 228–39).

           Plaintiff testified that she broke her wrist at work in 2016, an injury for which she

received Worker’s Compensation (“WC”). (R. 56). As of the hearing in April 3, 2019, Plaintiff

worked part-time as a bus monitor. (R. 51). Plaintiff testified that her impairments prevent her

from working full-time due to the “lack of range of motion” in her dominant right hand and the

“inability to lift and grasp with the hand.” (R. 57–58). Plaintiff also testified that she suffers

from anxiety and depression. (R. 60).



                                                    2
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 3 of 23




            C. Medical Evidence

       Plaintiff has received treatment from a multitude of providers, and the Court will briefly

summarize her treatment records in chronological order. Then the Court will do the same for the

medical opinions of her providers, as well as those offered in connection with her WC claim and

her SSD application.

                     1. Treatment Records

       On October 5, 2016, Plaintiff went to the emergency room after she tripped at work and

fell onto her outstretched right arm. (R. 384–95, 524–27). X-rays of the right wrist showed a

comminuted displaced distal radius fracture with intraarticular component and ulnar styloid

fracture. (R. 386, 389). On October 10, 2016, orthopedic surgeon Stephen Adcock, M.D.

performed ORIF surgery on her right wrist. (R. 382, 520–23). From November 2, 2016 to

February 14, 2017, Plaintiff received occupational therapy on her wrist. (R. 293–369, 375–79,

517–19, 543–44, 718–34). She always wore a wrist immobilizer, except when bathing. (R.

375). She needed some assistance with activities of daily living, she had difficulty with fine

motor activities, and she required physical therapy three times per week for at least 12 weeks to

increase her range of motion and overall function of the wrist and to decrease pain and edema.

(R. 376).

       On November 28, 2016, Plaintiff saw Monica Kwicklis, M.D. for increased anxiety

following her wrist fracture. (R. 577–78). On examination, Plaintiff’s mood was dysthymic and

anxious; her affect was abnormal and showed worry. (R. 578). On January 25, 2017, Plaintiff

followed up with her surgeon Dr. Abcock. (R. 495–98). She continued to experience pain over

the posterior aspect of the wrist. (R. 496). It was noted that she had limited range of motion in




                                                3
         Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 4 of 23




the wrist, numbness in the fingers intermittently, and she wore her brace more often due to wrist

pain and spasms in the hand and fingers. (R. 498).

       On January 27, 2017, Plaintiff returned to Dr. Kwicklis for anxiety that was “through the

roof.” (R. 579–80). Again, Plaintiff’s mood was dysthymic and anxious, and her affect

abnormal. (R. 580). On February 9, 2017, Plaintiff saw pain management specialist Nathaniel

Gould, M.D. for right wrist pain. (R. 476–76, 486–89). On exam, Plaintiff had: limited range of

motion in her shoulder; elbow range of motion was limited on the right; Tinel’s was positive at

the right wrist; fingertips on the left were 1.5 degrees warmer than on the right; right hand felt

moderately clammy; right wrist supination was moderately reduced, and right wrist extension

was severely reduced; right index finger did not fully flex; and grip strength on the right was 4

out of 5 (“4/5”). (R. 488). She was assessed with a 70% temporary impairment. (R. 476). Dr.

Gould found that Plaintiff’s complaints were consistent with her history of injury/illness, and her

history of injury/illness was consistent with objective findings.

       On February 23 and March 2 and 9, 2017, Dr. Gould administered an ultrasound guided

right stellate ganglion block, which temporally alleviated Plaintiff’s pain. (R. 427–35, 458–67,

473–75). On March 20, 2017, Dr. Gould treated Plaintiff for continuing pain. (R. 454–57, 472).

On exam, Dr. Gould found that Plaintiff had a reduced range of motion, intermittent color

changes, and clamminess in the right hand, and Plaintiff’s ability to use her right hand

repetitively was limited and strength was moderately reduced. (R. 455).

       On March 27, 2017, Dr. Gould treated Plaintiff for pain to the right wrist and forearm

along with stiffness in all the fingers on the right. (R. 421–26, 480–85). On exam, strength was

4/5 on the right for grip and elbow flexion/extension. (R. 421). In addition, carpal compression

was positive, and testing showed slightly prolonged distal latency in median motor and sensory



                                                 4
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 5 of 23




testing likely secondary to suboptimal hand temperature. (R. 421, 480). On April 6, 2017, Dr.

Gould treated Plaintiff for right arm and hand pain up to 9/10. (R. 451–53, 471). On exam, her

hand felt cold, she had numbness in her right hand and fingers, and her hand showed reduced

range of motion, intermittent color changes, clamminess, and mildly increased amount of hair.

(R. 451–52). Dr. Gould found that Plaintiff’s ability to use her right hand repetitively was

limited and her strength moderately reduced. (R. 452). He prescribed Lyrica for pain. (R. 453).

       On May 1, 2017, Dr. Gould and David Campola, FNP treated Plaintiff for right wrist

pain ranging from 5/10 to 9/10 occurring 25-50% of the time. (R. 448–50, 470). On exam,

there was reduced range of motion, intermittent color changes, and clamminess. (R. 449).

Again, Dr. Gould found that Plaintiff’s ability to use her right hand repetitively was limited and

her strength moderately reduced. (R. 450). Dr. Gould assessed that Plaintiff had CRPS. (R.

450, 470). On May 19, 2017, Plaintiff returned to Dr. Gould for right wrist pain ranging from

5/10 to 9/10 occurring 25-50% of the time. (R. 445–47, 469). On exam, there was reduced

range of motion, intermittent color changes, and clamminess. (R. 447). Again, Dr. Gould found

limited ability to use her right hand repetitively and moderately reduced strength. (R. 447).

       On June 30, 2017, Dr. Gould and FNP Campola treated Plaintiff for right wrist pain

ranging from 5/10 to 9/10 occurring 25-50% of the time. (R. 441–44, 468). On exam, there was

reduced range of motion, intermittent color changes, clamminess, and mildly increased amount

of hair suggestive of CRPS. (R. 442). Dr. Gould found that CRPS explained her persisting pain

more than any other diagnosis. (R. 443). Again, Dr. Gould found limited ability to use her right

hand repetitively and moderately reduced strength. (R. 443). She was assessed with very

limited use of her right hand, and she could not perform jobs that required frequent gripping.

(R. 468).



                                                 5
         Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 6 of 23




       On August 10, 2017, Dr. Kwicklis treated Plaintiff for stress and depression. (R. 589–

90, 895–97, 958–59). On August 30, 2017, FNP Campola and Michael McNulty, M.D. treated

Plaintiff for right wrist pain, weakness, swelling, color changes, temperature changes, and

sensitivity to touch. (R. 437–40, 467). On exam, range of motion of the wrist for flexion and

extension was reduced by approximately 50%. (R. 438). Again, Plaintiff had limited ability to

use her right hand repetitively and moderately reduced strength. (R. 439). She was assessed

with very limited use of her right hand, and she could not perform jobs that require frequent

gripping of anything. (R. 467).

       On September 13 and 27, 2017, Dr. Gould and FNP Campola treated Plaintiff for right

wrist pain occurring 25-50% of the time. (R. 789–95, 835–41, 855–56). Her symptoms were

aggravated by use of the right arm or hand. (R. 789, 782). On exam, they found: ulnar

deviation of the wrist; range of motion of the right wrist was decreased globally with the greatest

reduction noted in supination, radial deviation, and flexion; the right hand was whiter than the

left hand; the right palm was more sweaty than the left palm; the right hand was colder than the

left hand; and the right hand had less hair on it than the left hand. (R. 783, 790–93). Plaintiff

could not lift items with her right hand, and her ability to use her right hand was severely

limited. (R. 790, 793). She was noted to meet the criteria for CRPS on September 13, 2017.

(R. 794, 795). She was limited to lifting 1 pound occasionally with the right hand. (R. 855).

       On October 2, 2017, Plaintiff returned to Dr. Kwicklis and reported being very anxious

and unable to work. (R. 897–98, 960–61). Plaintiff also sought treatment for anxiety and

depression from psychologist Toby Davis, Ph.D., who saw her over a dozen times in late 2017

and 2018. (R. 745–48, 938). On exam, Plaintiff generally exhibited psychomotor slowing,

dysthymic mood, anxiety, hopelessness, and helplessness. (R. 745–46). On November 8 and



                                                 6
         Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 7 of 23




December 7 and 21, 2017 and January 5 and 25, February 7 and 26, March 12, April 12, and

May 14, 2018, Dr. Kwicklis treated Plaintiff for anxiety and depression. (R. 899–921). Plaintiff

was generally dysthymic, depressed, anxious, irritable, unhappy, and frustrated. (R. 900–918).

She completed patient health questionnaires, which confirmed her depression. (R. 904, 912,

918, 962–72).

       On December 22, 2017 and January 26, February 2 and 9, and April 4, 2018, Dr. Gould

and FNP Campola treated Plaintiff for right wrist pain occurring 75-100% of the time. (R. 769–

88, 815–34, 850–54). Her symptoms were aggravated by use of the right arm or hand. (R. 769,

773, 777, 781, 785). Exams generally showed: right hand colder than left, decreased range of

motion of the right wrist, color asymmetry with bluish hue of the right hand, and hair growth

asymmetry. (R. 778, 781). The Budapest Clinical Diagnostic Criteria for CRPS was applied

and met on December 22, 2017 and April 4, 2018. (R. 770–71, 786-87). X-rays, laboratory

results, an MRI, and an EMG/NCV were reviewed. (R. 771, 774, 778, 782, 787). Dr. Gould

found that Plaintiff’s ability to use her right hand was severely limited, and she was limited to

lifting 1 pound occasionally with the right hand. (R. 771, 775, 778, 782, 787, 850–54).

       On April 18, 2018, Clifford B. Soults, M.D. of Crouse Medical Practice Neurosurgery

treated Plaintiff for right hand pain. (R. 650–52). The exam showed: strength limited to 4/5 for

right intrinsic muscles and right grip; wrist extension and flexion were decreased; and mild

hypothenar eminence atrophy, moderate coolness, and mild discoloration of the right hand. (R.

651–52). Dr. Soults assessed that Plaintiff had CRPS of the right upper extremity and found her

to be 100% temporarily impaired. (R. 652).

       On May 11, June 12 and 28, and July 31, 2018, Dr. Gould and FNP Campola treated

Plaintiff for right wrist pain occurring 75-100% of the time. (R. 758–68, 804–14, 846–49). Her



                                                 7
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 8 of 23




ability to use her right hand was severely limited. (R. 760, 764, 768). Her CRPS was confirmed

under the Budapest Clinical Diagnostic Criteria on December 22, 2017 and April 4, 2018. (R.

760, 764, 770–71, 786–87). She was limited to lifting 1 pound occasionally with the right hand.

(R. 846–47, 849). On June 12, 2018, Dr. Gould implanted in Plaintiff’s back a spinal cord

stimulator lead and neurostimulator electrode for a cervical spinal cord stimulator trial. (R. 860–

63). On June 18, 2018, Dr. Gould performed spinal cord stimulator reprogramming with

fluoroscopy and lead removal. (R. 858–59). Plaintiff reported 50-75% pain relief while using

the spinal cord stimulator, with improved use of hand and range of motion. (R. 858).

       On June 19, 2018, Plaintiff returned to Dr. Soults for CRPS. (R. 646–47). She

underwent a trial of a dorsal column stimulator in the cervical region which provided 50-75%

relief. (R. 646). On exam, Plaintiff’s strength was limited to 4/5 for right intrinsic muscles and

right wrist extensors and flexors. (R. 646). An MRI of her cervical spine from May 7, 2018

showed loss of cervical lordosis and a broad-based C6-7 bulge. (R. 646, 648–49, 864–85). She

was assessed as 100% temporarily impaired. (R. 647). On July 20, August 23, September 24,

October 24, and November 19, 2018, Dr. Kwicklis treated Plaintiff for depression and anxiety.

(R. 923–35). Plaintiff generally exhibited a dysthymic, depressed, and anxious mood, with

abnormal and somber affect. (R. 924).

       On September 28, 2018, Dr. Gould and FNP Campola treated Plaintiff for right wrist

pain occurring 75-100% of the time. (R. 754–57, 800–03, 845). Physical findings confirmed

the criteria for CRPS. (R. 755–56). Dr. Gould recommended permanent placement of the spinal

cord stimulator, but WC had not approved Plaintiff for the procedure. (R. 756). On January 30,

2019, Dr. Kwicklis treated Plaintiff for anxiety, depression, nausea, and vomiting. (R. 868–71).

On January 31, 2019, Dr. Gould and FNP Campola treated her for right wrist pain occurring 75-



                                                 8
         Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 9 of 23




100% of the time. (R. 750–53, 796–99, 844). On exam, Plaintiff had reduced range of motion

of the right wrist, reduced grip strength of the right hand, and limited grasp of the right hand.

(R. 751–52). Dr. Gould’s assessment remained the same. (R. 752).

                     2. Medical Opinions

       On January 9, 2017, Plaintiff underwent a Functional Capacity Evaluation in connection

with her WC claim, which found that she could sit for 15 minutes, stand for 15 minutes, and

intermittently sit, stand, and walk for 95 minutes. (R. 271–75, 534–43). Her right-hand strength

was significantly decreased. (R. 272). On January 18, 2017, independent medical examiner

Kevin Scott, M.D. examined Plaintiff: Dr. Scott assessed that “she can do a sit-down job where

she does not use the right hand and no lifting greater than 5-pounds,” and “[s]he needs to wear

her brace during that time.” (R. 973–77). On April 21, 2017, independent medical examiner

Steven C. Weinstein, M.D. concluded that Plaintiff was not a candidate for a spinal cord

stimulator trial. (R. 979–83). On August 1, 2017, independent medical examiner Christopher

Grammar, M.D. examined Plaintiff and concluded that she did not have CRPS. (R. 990–95).

       On September 13, 2017, Plaintiff’s treating physician Dr. Gould completed a

permanency assessment for her WC claim, finding that: she had severe CRPS of the right hand,

she could perform simple grasping and fine manipulation occasionally, and she was only

capable of sedentary work. (R. 856). On October 11, 2017, State agency consultant Kautilya

Puri, M.D. completed an internal medicine examination, finding that Plaintiff had “mild

limitations to fine motor movements with her right hand,” “mild limitations to gross motor

movements with mild limitations to her grip and to her activities of daily living,” and “mild

limitations to lifting weights.” (R. 632–35).




                                                  9
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 10 of 23




       On October 11, 2017, State agency consultant Sara Long, Ph.D. completed a psychiatric

evaluation and found that Plaintiff had no mental limitations. (R. 646–39). On October 20,

2017, non-examining State agency consultant J. Koenig, M.D. assessed that Plaintiff was able to

perform a range of light work. (R. 83–88). Dr. Koenig found Plaintiff “should avoid more than

occasional fine and gross manipulation” with her right hand. (R. 640–42). On October 23,

2017, non-examining consultant M. Marks, Ph.D. found that Plaintiff’s mental impairment was

non-severe. (R. 81, 643–45). On April 10 and July 16, 2018, Dr. Grammar reviewed Plaintiff’s

updated medical records for WC, and he again disagreed with Dr. Gould’s diagnosis of CRPS.

(R. 996–1007).

       On March 20, 2019, treating psychologist Dr. Davis completed a medical source

statement, opining that Plaintiff’s anxiety and depression were linked to her wrist injury, and

that she would likely be absent from work one day per month as a result of her impairments or

treatment. (R. 1008–10). Dr. Davis found that Plaintiff had difficulty thinking or concentrating,

mood disturbance, and emotional withdrawal/isolation, but her mental abilities and aptitudes to

do unskilled work were largely unlimited or very good. (R. 1008–10).

       On March 22, 2019, treating physician Dr. Kwicklis completed a medical source

statement for Plaintiff, finding that she was very anxious and could not meet competitive

standards in the following areas: remember work-like procedures; carry out very short and

simple instructions; maintain attention for two hour segments; maintain regular attendance and

be punctual within customary, usually strict tolerances; work in coordination with or proximity

to others without being unduly distracted; make simple work-related decisions; complete a

normal workday and workweek without interruptions from psychologically based symptoms;

perform at a consistent pace without an unreasonable number and length of rest periods; accept



                                                10
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 11 of 23




instructions and respond appropriately to criticism from supervisors; get along with co-workers

or peers without unduly distracting them or exhibiting behavioral extremes; respond

appropriately to changes in a routine work setting; deal with normal work stress; and be aware

of normal hazards and take appropriate precaution. (R. 1011–13). Dr. Kwicklis opined that

Plaintiff was incapable of even low stress jobs and would likely be absent more than four days

per month because of her impairments or treatment. (R. 1013).

       On March 22, 2019, Dr. Gould completed a medical source statement for Plaintiff. (R.

1014–16). Treatment was noted every 2-3 months for right wrist fracture and CRPS. (R. 1014).

Dr. Gould assessed that Plaintiff could rarely lift and carry less than 10 pounds with the right

hand and frequently lift and carry 20 pounds with the left. (R. 1015). Rarely was defined as 1%

to 5% of an 8-hour working day. (R. 1015). She could rarely use the right hand for grasping,

turning, or twisting objects and rarely use the right fingers for fine manipulations. (R. 1015–16).

She would likely be absent more than four days per month because of her impairments or

treatment. (R. 1016). She frequently experienced pain or other symptoms severe enough to

interfere with attention and concentration needed to perform even simple work tasks. (R. 1016).

           D. ALJ’s Decision Denying Benefits

       At step one of the five-step evaluation process, the ALJ determined that Plaintiff had not

engaged in gainful employment since October 5, 2016, the alleged onset date of disability. (R.

17). At step two, the ALJ determined that Plaintiff had the following “severe” impairments: 1)

right distal ulnar fracture status post open reduction and internal fixation; 2) anxiety disorder; 3)

headaches/migraines; and 4) depressive disorder. (R. 18).




                                                 11
           Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 12 of 23




       At step three, the ALJ found that Plaintiff “does not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” (R. 19).

       At step four, the ALJ determined that Plaintiff had the residual functional capacity

(“RFC”) to perform sedentary work as defined in 20 CFR 404.1567(a), with the following

additional limitations:

       can never climb ropes, ladders, or scaffolds; can frequently reach, handle,
       finger, and feel with the right upper dominant extremity; can occasionally
       tolerate exposure to changes in weather, extreme heat, extreme cold,
       wetness, humidity, vibration, and atmospheric conditions; can tolerate a
       moderate noise intensity level as defined in the Dictionary of Occupational
       Titles (DOT) and Selected Characteristics of Occupations (SCO); can
       tolerate occasional exposure to light brighter than that typically found in an
       indoor work environment, such as an office or retail store; can work at a
       consistent pace throughout the workday, but not at a production rate pace
       where each task must be completed within a strict time deadline; and can
       tolerate a low level of work pressure, defined as work not requiring
       multitasking, detailed job tasks, significant independent judgment, very
       short deadlines, teamwork in completing job tasks, more than occasional
       changes in work setting, or more than occasional contact with the public.

(R. 22).

       Next, the ALJ found that Plaintiff was unable to perform any of her past relevant work.

(R. 35). The ALJ then asked a vocational expert whether “jobs exist in the national economy

for an individual with the claimant’s age, education, work experience, and residual functional

capacity.” (R. 37). The vocational expert responded that such jobs included document

preparer, toy stuffer, and table worker. (R. 37). Consequently, the ALJ concluded that:

“[c]onsidering the claimant’s age, education, work experience, and residual functional

capacity, there are jobs that exist in significant numbers in the national economy that the

claimant can perform.” (R. 37). In sum, the ALJ concluded that Plaintiff was not disabled.

(R. 37).

                                                12
          Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 13 of 23




   III.     DISCUSSION

            A. Disability Standard

       To be considered disabled, a claimant must establish that he is “unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the claimant’s impairment(s) must be “of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 1382c(a)(3)(B).

       The SSA uses a five-step process to evaluate disability claims:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental
               ability to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which meets or equals the
               criteria of an impairment listed in Appendix 1 of the regulations. If
               the claimant has such an impairment, the [Commissioner] will
               consider him [per se] disabled . . . . Assuming the claimant does
               not have a listed impairment, the fourth inquiry is whether, despite
               the claimant’s severe impairment, he has the residual functional
               capacity to perform his past work. Finally, if the claimant is unable
               to perform his past work, the [Commissioner] then determines
               whether there is other work which the claimant can perform.

Selian v. Astrue, 708 F.3d 409, 417–18 (2d Cir. 2013) (quoting Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012)); see also 20 C.F.R. §§ 404.1520, 416.920. The Regulations define

RFC as “the most you can still do despite your limitations,” including limitations on physical

and mental abilities. 20 C.F.R. §§ 404.1545, 416.945. In assessing the RFC of a claimant with



                                                13
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 14 of 23




multiple impairments, the Commissioner considers all “medically determinable impairments,

including . . . medically determinable impairments that are not ‘severe.’” Id. at §§

404.1545(a)(2), 416.945(a)(2). The claimant bears the initial burden of establishing disability at

the first four steps; the Commissioner bears the burden at the last. Selian, 708 F.3d at 418.

           B. Standard of Review

       In reviewing a final decision by the Commissioner under 42 U.S.C. § 405, the Court does

not determine de novo whether Plaintiff is disabled. Rather, the Court must review the

administrative record to determine whether “there is substantial evidence, considering the record

as a whole, to support the Commissioner’s decision and if the correct legal standards have been

applied.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citation omitted).

       When evaluating the Commissioner’s decision, “the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler, 722 F.2d 1033,

1038 (2d Cir. 1983)). The Court may set aside the final decision of the Commissioner only if it

is not supported by substantial evidence or if it is affected by legal error. 42 U.S.C. § 405(g);

Selian, 708 F.3d at 417; Talavera, 697 F.3d at 151; Burgess v. Astrue, 537 F.3d 117, 127 (2d

Cir. 2008). “Substantial evidence is more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Brault v. Soc. Sec.

Admin., Comm’r, 683 F.3d 443, 447–48 (2d Cir. 2012) (quoting Moran, 569 F.3d at 112).

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole,” even if that

finding does not perfectly correspond with any of the opinions of cited medical sources. Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). However, an ALJ is not a medical professional,



                                                 14
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 15 of 23




and “is not qualified to assess a claimant’s RFC on the basis of bare medical findings.” Ortiz

v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y. 2018). In other words, there must be

substantial evidence to support a finding of functional limitations or lack thereof.

           C. Evaluating Medical Opinions

       For claims filed after March 27, 2017, the Commissioner “will no longer give

any specific evidentiary weight to medical opinions; this includes giving controlling weight to

any medical opinion.” Revisions to Rules Regarding the Evaluation of Medical Evidence

(“Revisions to Rules”), 82 Fed. Reg. 5844, at 5867-68 (Jan. 18, 2017), see 20 C.F.R. §§

404.1520c(a), 416.920c(a). Instead, the Commissioner must consider all medical opinions and

“evaluate their persuasiveness” based on the following five factors: supportability;

consistency; relationship with the claimant; specialization; and “other factors.” 20 C.F.R. §§

404.1520c(a)-(c), 416.920c(a)-(c). The ALJ is still required to “articulate how [he] considered

the medical opinions” and “how persuasive [he] find[s] all of the medical opinions.” Id. at §§

404.1520c(a) and (b)(1), 416.920c(a) and (b)(1). The two “most important factors for

determining the persuasiveness of medical opinions are consistency and supportability,” and

an ALJ is required to “explain how [he] considered the supportability and consistency factors”

for a medical opinion. Id. at §§ 404.1520c(b)(2), 416.920c(b)(2).

       With respect to “supportability,” the new regulations provide that “[t]he more relevant

the objective medical evidence and supporting explanations presented by a medical source are

to support his or her medical opinion(s) or prior administrative medical finding(s), the more

persuasive the medical opinions or prior administrative medical finding(s) will be.” Id. at §§

404.1520c(c)(1), 416.920c(c)(1). The regulations provide that with respect to “consistency,”

“[t]he more consistent a medical opinion(s) or prior administrative medical finding(s) is with



                                                15
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 16 of 23




the evidence from other medical sources and nonmedical sources in the claim, the more

persuasive the medical opinion(s) or prior administrative medical finding(s) will be.” Id. at §§

404.1520c(c)(2), 416.920c(c)(2). An ALJ must consider, but is not required to discuss, the

three remaining factors when determining the persuasiveness of a medical source’s opinion.

Id. at §§ 404.1520c(b)(2), 416.920c(b)(2). Because Plaintiff filed her application for benefits

on July 19, 2017, her claim is governed by the new regulations.

           D. Analysis

       Plaintiff now challenges the disability decision on the grounds that: 1) the ALJ’s reasons

for discounting the opinions of her treating providers are not supported by the record; and 2) the

RFC formulated by the ALJ is not supported by substantial evidence. (Dkt. No. 12). In

response, the Commissioner contends that the ALJ properly weighed the medical opinions and

that substantial evidence supports the RFC. (Dkt. No. 15).

               1) Medical Opinions

       First, Plaintiff faults the ALJ’s analysis with respect to two treating providers: her pain

management specialist Dr. Gould, and her primary care doctor Dr. Kwicklis. (Dkt. No. 12, p.

17). The Court will consider each in turn.

                   a) Dr. Gould

       As relevant here, Dr. Gould completed a medical source statement dated March 22,

2019. (R. 1014–16). Dr. Gould assessed that Plaintiff could only rarely lift and carry less than

10 pounds with her right hand. (R. 1015). She could rarely use the right hand for grasping,

turning, or twisting objects and rarely use the right fingers for fine manipulations. (R. 1015–16).

She would likely be absent more than four days per month because of her impairments or




                                                16
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 17 of 23




treatment. (R. 1016). She frequently experienced pain or other symptoms severe enough to

interfere with attention and concentration needed to perform even simple work tasks. (R. 1016).

       According to the ALJ’s decision, he accorded “little persuasiveness” to the opinion of

Dr. Gould. (R. 28). The ALJ explained that the additional exertional and non-exertional

limitations found by Dr. Gould were “not well-supported given the scant chronically positive

objective clinical findings.” (R. 28). The ALJ also stated that “some of the opinions amount to

a ‘check box’ form without referral to clinical or diagnostic finding or narrative explanation for

the limitations that were provided.” (R. 29). Further, the ALJ stated that the limitations “appear

to be based primarily on the claimant’s subjective self-reports of symptoms and functional

limitations that are inconsistent with the evidence,” including: “the claimant’s overall positive

response to surgery, her inconsistent statements about the severity of her symptoms, and her

engagement in activities consistent with a range of sedentary work.” (R. 29).

       Plaintiff argues that “the record overwhelmingly supports Dr. Gould’s assessment of

debilitating exertional and nonexertional limitations resulting from CRPS as required under SSR

03-2p and the updated regulations.” (Dkt. No. 12, p. 19). According to Plaintiff, “[e]very

treatment note of Dr. Gould contained findings relevant to CRPS . . . and every note indicate[d]

that her ability to use the right hand was severely limited.” (Id., p. 20). In response, the

Commissioner contends that Dr. Gould’s opinions were not supported by objective clinical

findings and were inconsistent with other record evidence. (Dkt. No. 15, pp. 8–12).

       Notably, although the ALJ discounted Dr. Gould’s assessment of Plaintiff’s limitations

related to CRPS, the ALJ did not discuss in any detail the Social Security Ruling regarding that

condition. SSR 03-2p defines CRPS as a “chronic pain syndrome most often resulting from

trauma to a single extremity.” See Titles II and XVI: Evaluating Cases Involving Reflex



                                                 17
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 18 of 23




Sympathetic Dystrophy Syndrome/Complex Regional Pain Syndrome, 68 FR 59971-01 (“SSR

03-2p”). As relevant here, SSR 03-2p states that CRPS can be established “in the presence of

persistent complaints of pain that are typically out of proportion to the severity of any

documented precipitant” and one or more of the following clinically documented signs in the

affected region: 1) swelling; 2) autonomic instability—seen as changes in skin color or texture,

changes in sweating, changes in skin temperature, and abnormal pilomotor erection; 3) abnormal

hair or nail growth; 4) osteoporosis; or 5) involuntary movements of the affected region of the

initial injury. The Ruling further states that:

               The most common acute clinical manifestations include complaints
               of intense pain and findings indicative of autonomic dysfunction at
               the site of the precipitating trauma.
                                               *******
               It is characteristic of this syndrome that the degree of pain reported
               is out of proportion to the severity of the injury sustained by the
               individual.
                                           *******
               Reported pain at the site of the injury may be followed by
               complaints of muscle pain, joint stiffness, restricted mobility, or
               abnormal hair and nail growth in the affected region.
                                               *******
               It should be noted that conflicting evidence in the medical record is
               not unusual . . . due to the transitory nature of its objective findings
               and the complicated diagnostic process involved.

SSR 03-2p.

       Here, the ALJ recognized that Plaintiff had been diagnosed with CRPS, but he found that

her “reports and presentation lacked many of the characteristic symptoms of CRPS.” (R. 30).

However, Dr. Gould’s treatment notes indicate that Plaintiff had persistent pain in the right

hand/wrist, accompanied by abnormal hair growth and changes in skin color and temperature—

all symptoms of CRPS, the latter of which are also objective clinical findings. And while the

ALJ cited the lack of corroborating X-rays and other diagnostic tests, the Ruling makes clear

                                                  18
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 19 of 23




that conflicting evidence is to be expected with CRPS and that the degree of pain is typically

disproportionate to the injury. Furthermore, given the nature of CRPS, Dr. Gould had to rely in

part on Plaintiff’s subjective symptoms of pain in making his assessment. Dr. Gould’s

assessment is also supported by his findings that Plaintiff had limited range of motion and grip

strength in the right hand, and it is largely consistent with Dr. Soults’s assessment that she had

CRPS of the right upper extremity and reduced range of motion, as well as Dr. Koenig’s finding

that Plaintiff should avoid more than occasional fine and gross manipulation with the right hand.

Overall, the ALJ’s decision shows that the reasons given for discounting Dr. Gould’s assessment

do not stand up to close scrutiny, particularly in light of SSR 03-2p, Dr. Gould’s extensive

history treating Plaintiff, and his specialization in pain management.

                       b) Dr. Kwicklis

       On March 22, 2019, Dr. Kwicklis also completed a medical source statement. (R. 1011–

13). Dr. Kwicklis found that Plaintiff was very anxious and could not meet competitive

standards in numerous areas including: make simple work-related decisions; complete a normal

workday and workweek without interruptions from psychologically based symptoms; get along

with co-workers or peers without unduly distracting them or exhibiting behavioral extremes; and

deal with normal work stress. (R. 1011–13). Dr. Kwicklis opined that Plaintiff was incapable of

even low stress jobs and would likely be absent more than four days per month because of her

impairments or treatment. (R. 1013).

       The ALJ also accorded “little persuasiveness” to the opinion of Dr. Kwicklis. (R. 33).

The ALJ found that this opinion was “not well-supported given the scant chronically positive

objective clinical findings.” (R. 33). The ALJ also stated that the opinion “amounts to a ‘check

box’ form without referral to clinical or diagnostic finding or narrative explanation for the



                                                 19
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 20 of 23




limitations that were provided.” (R. 33). And the ALJ stated that the limitations “appear to be

based primarily on the claimant’s subjective self-reports of symptoms and functional limitations

that are inconsistent with the evidence,” including: “the claimant’s overall positive response to

mental health treatment, her inconsistent statements about the severity of her symptoms, and her

engagement in activities consistent with a range of unskilled work.” (R. 33).

       Plaintiff argues that “Dr. Kwicklis identified clinical or diagnostic findings and a

narrative explanation for the limitations that were provided in her own treatment notes that are

consistent with her opinion.” (Dkt. No. 12, p. 20). According to Plaintiff, these treatment notes

contradict the ALJ’s findings that Plaintiff had an “overall positive response to mental health

treatment” and “few chronically positive clinical findings on repeat mental status exams.” (Id.,

p. 21). In response, the Commissioner contends that Dr. Kwicklis’s opinion was not supported

by substantial evidence. (Dkt. No. 15, p. 14). The Commissioner points to evidence that

Plaintiff’s mental status exams generally showed normal functioning and no impairment. (Id., p.

15). And the Commissioner argues that the ALJ properly relied on the less restrictive opinions

given by Dr. Long and Dr. Davis. (Id., p. 18).

       Upon review of the record, the Court finds that the mental portion of the RFC formulated

by the ALJ is supported by substantial evidence, which also supports the ALJ’s assessment of

Dr. Kwicklis’s opinion. There is no dispute that Plaintiff suffers from anxiety and depression.

However, Dr. Kwicklis’s restrictive assessment is inconsistent with her treatment notes, which

generally showed that Plaintiff’s cognitive functioning was normal, and her thought process was

unimpaired. (See, e.g., R. 900, 902). The notes also showed that Plaintiff was taking

medication for depression and anxiety and seeing a counselor. And that counselor, Dr. Davis,

found that Plaintiff’s mental abilities and aptitudes to do unskilled work were largely unlimited



                                                 20
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 21 of 23




or very good. (R. 1008–10). The ALJ accorded this opinion some persuasiveness and did the

same for the opinion of Dr. Long, who examined Plaintiff and found that she did not have any

mental limitations and could function on a regular basis. (R. 638). Thus, the ALJ gave sound

reasons for discounting Dr. Kwicklis’s opinion based on shortcomings in supportability and

consistency with the record. Moreover, the ALJ accounted for some reduced mental functioning

in the RFC by restricting Plaintiff to jobs with “a low level of work pressure, defined as work

not requiring multitasking, detailed job tasks, significant independent judgment, very short

deadlines, teamwork in completing job tasks, more than occasional changes in work setting, or

more than occasional contact with the public.” (R. 22).

                2) RFC Determination

        Finally, Plaintiff argues that the ALJ failed to cite substantial evidence to support the

RFC finding that she “can frequently reach, handle, finger, and feel with the right upper

dominant extremity.” (Dkt. No. 12, p. 23). In response, the Commissioner argues that this part

of the RFC is supported by the opinions of Dr. Puri and Dr. Koenig, as well as other evidence in

the record. (Dkt. No. 15, p. 25).

        As discussed above, the ALJ’s assessment of Dr. Gould’s opinion is not supported by

substantial evidence. And the ALJ’s decision to give little persuasiveness to this opinion

naturally affected the RFC with respect to Plaintiff’s abilities and limitations for her right hand. 1

Indeed, the ALJ assessed no limitations whatsoever in this regard. But as Plaintiff points out,

the ALJ does not cite any specific opinion evidence supporting this finding. To the contrary,

several other physicians found that Plaintiff did have limitations with the right hand. Dr. Scott



1
 See Brenda U. v. Saul, No. 18 Civ. 918, 2019 WL 4689605, at *3, 2019 U.S. Dist. LEXIS 170903, *9
(N.D.N.Y. Sept. 25, 2019) (recognizing that the weight given to the treating physician’s opinion would
“have a significant impact on any further RFC finding”).
                                                  21
        Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 22 of 23




assessed that “she can do a sit-down job where she does not use the right hand and no lifting

greater than 5-pounds,” and “[s]he needs to wear her brace during that time.” (R. 973–77). Dr.

Koenig found that Plaintiff “should avoid more than occasional fine and gross manipulation”

with the right hand. (R. 640–42). Dr. McNulty and FNP Campola found that Plaintiff had

limited ability to use her right hand repetitively and moderately reduced strength. (R. 439). And

Dr. Soults assessed that she was 100% temporarily impaired based on CRPS in the right hand.

(R. 652).

        The ALJ mostly disregarded these opinions and instead assessed Plaintiff’s ability to use

her right hand based on a few grip tests and her activities of daily living, “such as taking care of

her own grooming, cooking, cleaning, doing laundry, and shopping.” (R. 26, 33). However, it

is not clear if these activities, which may cause Plaintiff considerable pain, mean that she could

work-full time using her right hand. Notably, there is no specific discussion of how CRPS

would impact Plaintiff’s RFC. In any event, the ALJ was not entitled to substitute his own lay

opinion for that of the medical professionals on the issue of Plaintiff’s use of her right hand.

Accordingly, the ALJ’s finding that Plaintiff “can frequently reach, handle, finger, and feel with

the right upper dominant extremity” is not supported by substantial evidence. See Michael T. v.

Commr. of Soc. Sec., No. 19 Civ. 956, 2021 WL 681287, at *10, 2021 U.S. Dist. LEXIS 32641,

at *25 (W.D.N.Y. Feb. 22, 2021) (“It is well settled that an ALJ cannot arbitrarily substitute his

own lay opinion for competent medical opinion evidence.”) (citation omitted); Patrick M. v.

Saul, No. 18 Civ. 290, 2019 WL 4071780, at *10, 2019 U.S. Dist. LEXIS 146948, at *28

(N.D.N.Y. Aug. 28, 2019). (“The Plaintiff’s ability to attend medical appointments and engage

in other daily activities of limited duration do[es] not correlate to the Plaintiff’s ability to stay




                                                   22
          Case 6:20-cv-00702-NAM Document 17 Filed 05/10/21 Page 23 of 23




on-task during an eight-hour work day or the likelihood that he would miss work several days

per month because of exacerbations of his chronic back or neck pain.”).

    IV.     CONCLUSION

       In sum, the ALJ’s decision is not supported by substantial evidence, for the reasons

explained above. The Court finds that remand is appropriate in this case for the ALJ to reassess

Dr. Gould’s opinion and then do the same for Plaintiff’s RFC—focused on the issue of her

abilities and limitations with the right hand, based on all the medical evidence. See also Sandra

C. v. Saul, No. 19 Civ. 942, 2021 WL 1170285, at *6, 2021 U.S. Dist. LEXIS 59313, at *17 (D.

Conn. Mar. 29, 2021) (remanding disability claim where the ALJ’s decision did not contain a

“meaningful discussion of plaintiff’s CRPS and SSR 03-02p,” and the RFC did not consider the

effect of CRPS symptoms).

       For the foregoing reasons it is

       ORDERED that the decision of the Commissioner is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g) for proceedings consistent with this

Memorandum-Decision & Order; and it is further

       ORDERED that the Clerk of the Court provide a copy of this Memorandum-Decision

and Order to the parties in accord with the Local Rules of the Northern District of New York.

       IT IS SO ORDERED.

       Date: May 10, 2021
             Syracuse, New York




                                               23
